Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicants’ amendments to claims 1, 5, 7, and 11.
Response to Amendment
The amendment filed on 03/17/2022 has been entered.  The claim objection has been overcome, the claim rejections 35 USC § 102 and 103 have not been overcome. This action is final necessitated by amendments.
Response to Arguments
Applicants’ arguments filed on 03/17/2022 have been fully considered but they are not persuasive.

Regarding claim 1, 
the examiner respectfully points out that the prior art Tomio Hamatani (US-4720065-A) and Kobayashi Fumio (JP-3857492-B2) used in the claim rejections 35 USC § 102 and 103 of claims 1-18 of this office action met all of the limitations as claimed.

The examiner respectfully points out that, and in accordance to the applicants’ disclosed figures and specification (such as figs. 3 and 4), the first locking element 12 is clearly shown to rotate while the locking bolt 56 that includes a roller 60 rotates and moves through the receiving opening 32 by means of a translatory relative movement of the first 12 and the second 14 locking element.  Which is fully met by the prior art Tomio Hamatani (US-4720065-A). Hmatani does show and disclose a first locking element 82 and a second locking element 80 which rotate and move in a translatory relative movement which influences the 

The examiner respectfully points out that the rotary and translator relative movement exists among the first locking element, the second locking element, and the locking bolt and its roller, where the relating motion is uniformly matched by these mechanical components due to their structural interaction and in accordance to the locking and releasing motion. Thus, Tomio Hamatani (US-4720065-A) discloses the limitation translatory relative movement as claimed, shown, and disclosed by the instant application, and due to that, the claim rejections 35 USC § 102 and 103 of claims 1-18 have been reinstated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomio Hamatani (US-4720065-A) hereinafter (Hamatani)

Regarding claim 1, 
An aircraft door locking system (68), comprising:
(82) which is fastenable to a first element (50) of an aircraft door arrangement (50, 52, 56, 59, 68 collectively) to be rotatable about a first axis of rotation (85) and has a receiving opening (receiving opening) and a bearing shell (Bearing shell), [as shown in figs. 1-10 and the annotated figure of fig. 11 below]

a second locking element (80) which is fastenable to a second element (52) of the aircraft door arrangement and comprises a locking bolt (Bolt), wherein, in a release state (unlatched position) of the aircraft door locking system (fig. 11; unlatched position), 

the locking bolt of the second locking element is insertable through the receiving opening of the first locking element by means of a translatory relative movement (return movement) of the first and the second locking element in a plane perpendicular (perpendicular plane) to the first axis of rotation of the first locking element and, by a subsequent rotation of the first locking element about the first axis of rotation in a locking direction (latching direction), is positionable in the bearing shell of the first locking element in order to transfer the aircraft door locking system into its locking state (fig. 9; latched position), and (figs.11 to 9; the bolt is forced into the return movement along the latching direction, from the unlatched position to the latched position, back into the bearing shell, along the perpendicular plane, and past the receiving opening via the rotation of first locking element / cam groove 82 and second locking element /bell crank 80)

a torque-generating device (Torque device) which is configured in order, in the locking state of the aircraft door locking system, to generate a torque (as shown in fig. 10 and the annotated figure of figs. 9-A and 11; the figures show curved surfaces of the cam groove 82 at the latched position and movement on the curved side of the bearing shell thereby creating a torque) which opposes a rotation (rotation) of the first (direction) of a release direction (unlatching direction) opposite to the locking direction if a force (F2 , F2’) directed perpendicular to the first axis of rotation is exerted on at least one of the bearing shell of the first locking element or on the locking bolt (as shown in the annotated figure of fig. 9-A and 11 below; the torque device generates a torque that opposes the rotation of the bolt from the latched position towards the direction of the unlatched position such as the force F2 acting on the bearing shell or F2’ acting on the bolt).

    PNG
    media_image1.png
    683
    937
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    869
    media_image2.png
    Greyscale

Regarding claim 2, 
The aircraft door locking system according to claim 1, wherein the first locking element comprises a first limb (first limb) and a second limb (second limb) which is connected to the first limb via a connecting piece (connecting piece), wherein the receiving opening of the first locking element is formed between a free end of the first limb (first end) and a free end of the second limb (second end) [as shown in the annotated figure of fig. 11 above].

Regarding claim 3, 
The aircraft door locking system according to claim 2, wherein the bearing shell of the first locking element is defined by the connecting piece (as shown in the annotated figure of fig. 9-A and 11 above; the connecting piece curves construct the bearing shell curvature).

Regarding claim 4, 
The aircraft door locking system according to claim 2, wherein the first axis of rotation of the first locking element is arranged in a region of the first limb (first region) of the first locking element in the region of an axle projection of the first limb (axle projection), said axle projection projecting in a direction (first direction) of the second limb (as shown in the annotated figure of figs. 9-A and 11 above; the first axis of rotation 85 is manufactured within the first limb near to the axle projection that is manufactured to extend in the first direction towards the second limb).

Regarding claim 5, 
The aircraft door locking system according to claim 2, wherein a concavely curved bearing surface (Concaved bearing) is formed on the first limb between the first axis of rotation and the free end of the first limb, said bearing surface being configured to receive the locking bolt of the second locking element if, in a (fig. 10 shows the state when the first locking element / cam groove 82 and second locking element /bell crank 80 and its bolt are rotated so that the bolt resides inside the concaved bearing surface correspond to a position of the door 50 that is fully seated, closed, and latched to the fuselage 52) of the door locking system mounted in said aircraft door arrangement, the first and the second element of the aircraft door arrangement take up a defined extreme position (Fig. 5-6, 10; door 50 is in an extreme position where it is fully seated, closed and latched  to the fuselage 52 with pressure lock gate 69 open).

Regarding claim 7, 
The aircraft door locking system according to claim 2, wherein the torque-generating device comprises a locking projection (Locking projection) which is formed on the second limb of the first locking element, projects in a direction (second direction) of the first limb of the first locking element and is configured to interact with the locking bolt of the second locking element if said force that is directed perpendicular to the first axis of rotation is exerted on at least one of the bearing shell of the first locking element or on the locking bolt of the second locking element (as shown in fig. 10 and the annotated figure of fig. 9-A and 11 above;  the locking projection is manufactured on the second limb so as to extend in the second diction towards the first limb and interacts with the bolt when the force F2 acts on the baring shell or F2’ acts on the bolt).

Regarding claim 8,
The aircraft door locking system according to claim 7, wherein the locking projection is arranged closer to an apex point (fig. 9-B below; Apex) of the connecting piece of the first locking element than the first axis of rotation (as shown in the annotated figure of figs. 9A-B and 11).

    PNG
    media_image3.png
    785
    808
    media_image3.png
    Greyscale

Regarding claim 9, 
The aircraft door locking system according to claim 7, wherein the   9A-147 908torque of the torque-generating device, said torque opposing said rotation of the first locking element in the release direction, is determined by an angle (α)  which is defined by a tangent (tangent) which lies on a region (second region) of the locking projection facing an apex (apex) point of the connecting piece, and by a straight line (Line) which runs perpendicular to the first axis of rotation through a center point (center point) of a circular arc segment (arc segment) defined by the bearing shell (as shown in fig. 10 and the annotated figure of fig. 9A-B and 11 above; the torque device generates torque that opposes the unlatching rotation of the first locking element/ cam groove 82, angle α is created by  a line and a tangent).

Regarding claim 13,
The aircraft door locking system according to claim 1, furthermore comprising a drive system (58 and the shaft, collectively) which is configured to rotate the first locking element about the first axis of rotation in (shaft) which extends coaxially with respect to the first axis of rotation and on which the first locking element is mounted for rotation therewith (as shown in the annotated figure of fig. 4 below and 9A-B and 11 above; the operating handle 58 rotates the first locking element / cam groove 82 and second locking element /bell crank 80 via the shaft that is connected to the cam groove 82 via the shown axis 85, the handle rotates to latch or unlatch the aircraft door locking system/handle box mechanism 68).

    PNG
    media_image4.png
    690
    1185
    media_image4.png
    Greyscale


Regarding claim 14, 
An aircraft door arrangement (fig. 1 shows an elevational view of the plug-type aircraft door), comprising: a first element (50), a second element (52, 54, and 55 collectively), and at least one aircraft door locking system according to claim 1 (68), wherein the first locking element of the aircraft door locking system is fastened to the first element, and the second locking element of the aircraft door locking system is fastened to the second element (as shown in figs 1-11;  the elevational view of the plug-type aircraft door shows the first element / door 54 and the second element/ fuselage 54 and frames 54 and 55, first locking element / cam groove 82 is connected onto the door while the second locking element /bell crank 80 latches onto the frames 54 and 55 of the fuselage 52 via control link 75 and lock gate 69).

Regarding claim 15, 
The aircraft door arrangement according to claim 14, wherein the first element is in a form of an aircraft door (fig. 1; the first element 50 is an aircraft door structure) and the second element is in a form of a doorframe (fig. 1; the fuselage 52 includes door frame members 54 and 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomio Hamatani (US-4720065-A) hereinafter Hamatani, in view of William C Devereaux (US-1799503-A), hereinafter Devereaux

Regarding claim 6, 
While Hamatani teaches the aircraft door locking system according to claim 1, wherein the first locking element furthermore comprises a baseplate (as shown in the annotated figure of fig. 9-A above; Baseplate). But Hamatani does not teach a first centering opening extending through the baseplate parallel to the first axis of rotation.

Devereaux teaches a first centering opening (figs. 1-3; opening 21 is formed on plate 13) extending through the baseplate parallel to the first axis of rotation (figs. 1-3; the two openings 21 are formed on plates 4 and 13, and once openings 21 are aligned,  a pin 22 is placed through these two openings and lug 20 to hold the rotary units 6,7, and 8 (hub, cam member , and yoke respectively) in the intermediate position so as to enable the engagement or disengagement of handle members 16 and 17 from hub 6, the two openings 21 and lug 20 are coaxially aligned at the intermediate position with their center axis being parallel to the center axis  that passes through the aligned centers of the rotary units and handle members 16 and 17).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hamatani by including a first centering opening that extends through the baseplate parallel to the first axis of rotation as disclosed by Devereaux because centering openings are known and simple to manufacture features that are used by manufacturers and technicians to quickly align, calibrate, and center multiple rotating and moving parts relative to one another which cuts instillation time and labor cost.

Regarding claim 10, 
While Hamatani teaches the aircraft door locking system according to claim 1, wherein the locking bolt of the second locking element comprises a core (as shown in the annotated figure of fig. 9-A above; Core) connected to a holding element (as shown in figs 1-8 and the magnified picture of the annotated figure 4 above; the holding element is made of the beam 64 and bracket 78 collectively) and a roller (as shown in the annotated figure of fig. 11 above; the bolt is a laterally projecting follower is in the form of a cam roller 81) which is plugged onto the core and is rotatable relative to the core about a second axis of rotation (as shown in the annotated figure of fig. 9-A and 11 above; the roller rotates about its center axis which is the second axis). But Hamatani does not teach wherein a second centering opening extending through the core coaxially with respect to the second axis of rotation is formed in the core.

Devereaux teaches wherein a second centering opening (figs. 1-3; upstanding lug 20 formed on plate 4) extending through the core coaxially with respect to the second axis of rotation is formed in the core (figs. 1-3; the two openings 21 are formed on plates 4 and 13, and once openings 21 are aligned,  a pin 22 is placed through these two openings and lug 20 to hold the rotary units 6,7, and 8 (hub, cam member , and yoke respectively) in the intermediate position so as to enable the engagement or disengagement of handle members 16 and 17 from hub 6, the two openings 21 and lug 20 are coaxially aligned at the intermediate position with their center axis being parallel to the center axis  that passes through the aligned centers of the rotary units and handle members 16 and 17).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hamatani by forming a second centering opening extending through the core coaxially with respect to the second axis of rotation that is formed in the core as disclosed by Devereaux because centering openings are known and simple to manufacture features that are used by manufacturers and technicians to quickly align, calibrate, and center multiple rotating and moving parts relative to one another which cuts instillation time and labor cost.

Regarding claim 11, 
While Hamatani teaches the aircraft door locking system according to claim 1, which furthermore comprises a bearing element (bearing element) which is connectable to the first locking element, and teaches a baseplate (baseplate) of the first locking element (as shown in figs. 1-8 and the annotated figure of figs. 4, 9A-B, and 11 above; the bearing element is connected to the handle and the base plate of the door locking system 68).

But Hamatani does not teach wherein the bearing element is provided with a third centering opening which, when the aircraft door locking system is installed on said aircraft door arrangement, is positionable relative to the first locking element in such a manner that said third centering opening is aligned with a first centering opening formed in the baseplate of the first locking element.

Devereaux teaches wherein the bearing element is provided with a third centering opening (figs. 1-3; opening 21 formed on plate 4) which, when the aircraft door locking system is installed on said aircraft door arrangement, is positionable relative to the first locking element in such a manner (figs. 1-3; the two openings 21 are coaxially aligned such that pin 22 passes through both of the openings 21) that said third centering opening is aligned with a first centering opening (figs. 1-3; opening 21 is formed on plate 13) formed in the baseplate of the first locking element (figs. 1-3; the two openings 21 are formed on plates 4 and 13, and once openings 21 are aligned,  a pin 22 is placed through these two openings and lug 20 to hold the rotary units 6,7, and 8 (hub, cam member , and yoke respectively) in the intermediate position so as to enable the engagement or disengagement of handle members 16 and 17 from hub 6, the two openings 21 and lug 20 are coaxially aligned at the intermediate position with their center axis being parallel to the center axis  that passes through the aligned centers of the rotary units and handle members 16 and 17).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hamatani by forming a first and a third centering opening in the baseplate of the first locking element and the bearing element respectively
Devereaux because centering openings are known and simple to manufacture features that are used by manufacturers and technicians to quickly align, calibrate, and center multiple rotating and moving parts relative to one another which cuts instillation time and labor cost.


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomio Hamatani (US-4720065-A) hereinafter Hamatani, in view of Kobayashi Fumio (JP-3857492-B2) hereinafter Fumio

Regarding claim 12, 
While Hamatani teaches the aircraft door locking system according to claim 1, which furthermore comprises a sensor arrangement (Col. 10, line 15-24; conventional limit switch) for sensing an operating state (Col. 10, line 15-24; when the pressure lock gate 69 is other than fully closed) of the aircraft door locking system. But Hamatani does not teach wherein the sensor arrangement is configured to sense a position of the first locking element relative to the first element of the aircraft door arrangement. 
Fumio teaches the sensor arrangement is configured to sense a position of the first locking element (para. 1, 3, 5, 17-19; each position of the latch 4 including a full latch position and an open position) relative to the first element of the aircraft door arrangement. (figs 1-5; the detection switch 10 is placed on the body of the vehicle and detects each position of the door latch 4 when its engaged and disengage with a striker 3 including the latched (figs 2-3) and open positions (fig. 4) when the door moves between the fully opened and closed position respectively).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hamatani by having a detection switch as a sensor arrangement to sense the position of the first locking element relative to the aircraft door as disclosed by Fumio because it is known in the art of aircraft doors to use a sensor that is inexpensive, waterproof, and capable of obtaining stable sensing over a long period of time to detect the position of the door locking component relative to the door to increase the safety and security of the door, passengers, and flight.




Claims 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomio Hamatani (US-4720065-A) hereinafter Hamatani, in view of Johann Konrad Erben (US-20170129585-A1), hereinafter Erben

Regarding claim 16, 
While Hamatani teaches the aircraft door arrangement according to claim 14. But Hamatani does not teach further comprising a plurality of said aircraft door locking systems, which are arranged distributed along two mutually opposite side edges of the first and the second element.

Erben discloses a plurality (fig. 1; pg. 3, para. 32; the door D is secured via multiple door latches 2 and hooking pintles 4 that can be arranged on both sides of the door D) of said aircraft door locking systems, which are arranged distributed along two mutually opposite side edges of the first and the second element.

Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hamatani by adding a plurality of said aircraft door locking systems, which are arranged distributed along two mutually opposite side edges of the first and the second element as disclosed by Erben because it is  known in the art of aircraft door latches to have duplicate latches and locks on both sides of the door to increase security and stability of the latched door against the outboard facing forces.

Regarding claim 17,
Hamatani as modified above teaches the aircraft door arrangement according to claim 16, furthermore comprising:

each of the plurality of door locking systems comprising a drive system (58 and the shaft, collectively) which is configured to rotate the first locking element about the first axis of rotation to adjust the aircraft door locking system between the release state and the locking state, wherein the drive system comprises a rotary shaft (shaft) which extends coaxially with respect to the first axis of rotation and on which the first locking element is mounted for rotation therewith, and (as shown in the annotated figure of fig. 4, 9A-B, and 11 above; Col. 9, line 54-68; Col. 10 the operating handle 58 simultaneously rotates the first locking element / cam groove 82 and second locking element /bell crank 80 via the shaft that is connected to the cam groove 82 via the shown axis 85 of the handle/cam rotation, the handle 58 rotates to latch or unlatch the aircraft door locking system/handle box mechanism 68).

wherein the drive systems of the aircraft door locking systems are coupled 23PATENT APPLICATION5449.1390479A-147 908to one another in such a manner that only some of the aircraft door locking systems are driven directly while other aircraft door locking systems are driven indirectly (as shown in figs 1-13 and the annotated figure of fig. 4, 9A-B, and 11 above; the operating handle 58 directly rotates the first locking element/cam groove 82 and the second locking element / bell crank 80 and its cam roller 81 while the latch roller 94 and lock gate 69 are operated indirectly via torque tube 70 and control link 75 respectively).

Regarding claim 18, 
While Hamatani as modified above teaches the aircraft door arrangement according to claim 16 and teaches a sensor arrangement (pg. 3, para. 34, line 15-19 of Erben; an individual latching / locking sensor). But Hamatani as modified above does not teach only some of the aircraft door locking systems are provided with a sensor arrangement

It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the latching/locking sensors of Erben (US-20170129585-A1) within some of the aircraft door locking systems instead of the limiting switch that was introduced by Hamatani (US-4720065-A) to monitor the correct operation and proper latching/locking state of the first locking element of the door locking system, because it is a design choice that does not alter the operation of the invention. One skilled in the art would know that an aircraft door arrangement that includes a plurality of aircraft door locking systems would function the same if two or three or five or six or all of the door locking systems are provided with a latching/locking sensor, there has been no criticality given to the number of sensor arrangements where the number of sensor arrangements appear to be an obvious design choice. The increase of the number of latching/locking sensors would increase the safety and security of the aircraft door arrangement and would reduce maintenance time and cost. See MPEP 2144.04 (VI)(C) ; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)  (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:

Greg Gowing (US-20110049299-A1) discloses an aircraft door that includes vents to drop the cabin pressure prior to or instantaneously upon opening of the door.
Richard B. Odell (US-5305969-A) teaches a translating motion-type aircraft door with a latch lock mechanism.
Dieter Herrmann (US-5251851-A) teaches an operating mechanism for an aircraft door that can perform all of the door motions and locking / unlocking operations of the door.
Franklin K. Barnes (US-4473201-A) teaches of fail-safe canopy-type aircraft cargo door that permits off-loading and on-loading of containerized baggage and similar large items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675